The jury’s verdict was based upon a fair interpretation of the evidence (see generally McDermott v Coffee Beanery, Ltd., 9 AD3d 195, 205-206 [2004]). There was conflicting expert testimony regarding whether plaintiff Spagnoli-Scheman sustained serious injuries , within the meaning of Insurance Law § 5102 (d), and the jury was “entitled to accept or reject” the testimony of plaintiffs’ experts “in whole or in part” (Crooms v Sauer Bros. Inc., 48 AD3d 380, 382 [2008]; see Crespo v Chan, 54 AD3d 621 [2008]). Concur — Gonzalez, PJ., Andrias, De-Grasse, Richter and Abdus-Salaam, JJ.